Title: To Alexander Hamilton from John Adlum, 7 October 1799
From: Adlum, John
To: Hamilton, Alexander


          
            Sir
            Reading Octbr. 7th. 1799
          
          Enclosed is the monthly return of Capt. Shoemaker’s company at Easton.
          That part of his company that was Lieutt. Boote’s detachment are much in want of their clothing, some of them are nearly naked. I forwarded to Col. Stevens, as you directed, some time since a return for such things as were due the men, or wanting, but have not heard from him since.
          With great respect I am Sir Your most Obedt. Servt.
          
            John Adlum
          
          General Alexander Hamilton
        